EXHIBIT 10.8

LOGO [g42381apxk.jpg]

August 11, 2010

Hampton Roads Bankshares, Inc.

999 Waterside Drive, Suite 200

Norfolk, VA 23510

Attention: Douglas J. Glenn, Esq.

Dear Doug:

We refer to the Securities Purchase Agreement dated as of May 24, 2010 among
Hampton Roads Bankshares, Inc. (the “Company”) and the investors party thereto,
as amended and restated by the Second Amended and Restated Securities Purchase
Agreement of even date herewith (as amended and restated, the “Second Amended
and Restated Securities Purchase Agreement”). The parties hereto agree that the
letters dated as of May 23, 2010 and June 30, 2010, between the Company and
Midtown Acquisitions L.P., regarding the same subject matter, shall be
superseded by this letter agreement and shall have no further effect after this
letter agreement has been executed and delivered by the parties hereto.
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to such terms in the Second Amended and Restated Securities Purchase
Agreement.

As an inducement to us to (a) enter into the Second Amended and Restated
Securities Purchase Agreement, (b) consent to the Company’s execution of the
Amended and Restated Investment Agreement between the Company CapGen Capital
Group VI LP (the “CapGen Investment Agreement”) and CapGen Investor Letter, in
each case, of even date herewith, and (c) waive our rights under Section 3.12 of
the Second Amended and Restated Securities Purchase Agreement in respect of the
amendment and restatement of the Original Stock Purchase Agreement with respect
to CapGen embodied by the CapGen Investment Agreement, the Company hereby agrees
to pay to Midtown Acquisitions L.P. a cash payment in the amount of $500,000 in
immediately available funds (the “Consent Payment”). The Consent Payment shall
be made by the Company to Midtown Acquisitions L.P. upon the First Closing to
the bank account designated by Midtown Acquisitions L.P. not less than two
Business Days prior to the First Closing.



--------------------------------------------------------------------------------

Douglas J. Glenn, Esq.

August 11, 2010

Page two

 

If you are in agreement with the foregoing, kindly countersign this letter where
indicated below.

Very truly yours,

 

Midtown Acquisitions L.P.

By: Midtown Acquisitions GP LLC, its

General Partner

By:  

 

  Name:   Title: ACKNOWLEDGED AND AGREED: HAMPTON ROADS BANKSHARES, INC. By:  

 

  Name:   Douglas J. Glenn   Title:  

Executive Vice-President, General Counsel

and Chief Operating Officer